 Case: 1:18-cv-07936 Document #: 20 Filed: 02/08/19 Page 1 of 4 PageID #:115


                                                                                 FIL/2E0D
                                                                                        19
                                                                                                             SXB
                                                                                       2/8
                                                                                              . BRUTO    N
                                                                                    THOMA.SDG
                                                                                            IS T R IC T COURT
                              UNITED STATES ./UDIC/AL             PANEL          CLERK, U.S
                                                   on
                                 i\1ULTI()/STRICT       LITIGATION



IN RE: MARRIOTT INTERNATIONAL, INC.,
CUSTOMER DATA SECURITY BREACH
LITIGATION                                                                               MOL No. 2879



                                        TRANSFER        ORDER



         Before the Panel:' Plaintiffs in two actions move separately under 28 U.s.c. ~ 1407 to
centrdlize this litigation in the District of Maryland.        One movant alternatively suggests
centralization in the District of Massachusetts. Plaintiffs' motions include eleven actions' pending
in five districts, as listcd on Schedulc A. The Panel also has been notitied of70 potentially-rclated
actions filed in eleven districts.'

         The responding parties generally support centralization, though there is some opposition to
including the McGrath securities action in centralized proceedings.          Responding plaintiffs in
nineteen actions support centralization in the District of Maryland. as do defendants MalTiott
International, [nc.; MalTiott [Iotel Serviccs, [nc.; and Starwood Hotels & Resorts Worldwidc, LLC
(Starwood and, together, MalTiott). Other suggested transferee districts are the Ccntral District of
California, the Northern District of California, thc District of Connecticut, the Southcrn District of
Florida, thc Eastern District of Ncw York, and the Northern District of Illinois.

         On thc basis of the papers tiled and the hearing held, we find that centralization under Section
 1407 of all actions in the District of Maryland will serve the convenience ofthe parties and witnesses
and promote the just and ertieient conduct of this litigation. Ten of these actions-which              arc
putative nationwide and/or statewide consumer class actions-share            factual issues concerning a
recently-disclosed breach of Marriott's Starwood guest reservation database from 20 14 to 20 18. The
factual overlap among these actions is substantial. as they all arise from the same data breach, and
they all allegc that MalTiott failcd to put in to place rcasonable data protections. Many also allcgc
that MalTiott did not timely notify the public of the data breach. Centralization will eliminate




       • One or more Panel members who could be members of the putative classes in this litigation
havc renounced their participation in these classes and have participated in this decision.

        , One motion includes the Eastern District of New York McGrath securities action, while
the other does not.

        , These and any other relatcd actions arc potential tag-along actions. See Panel Rules 1.1(h).
7.1. and 7.2.
  Case: 1:18-cv-07936 Document #: 20 Filed: 02/08/19 Page 2 of 4 PageID #:116




                                                   -2-

duplicative discovery, prevent inconsistent pretrial rulings on class certification and other issues, and
conserve the resources of the parties, their counsel, and the judiciary.

         The McGrath action is brought on behalf of a putative nationwide class of Marriott
stockholders. It alleges that defendants' filings with the U.S. Securities and Exchange Commission
(SEC) misled investors about the security of Marriott's data systems, resulting in a drop in the price
of Marriott securities upon announcement of the data breach. Plaintiffs in at least three consumer
class actions support or do not oppose inclusion of McGrath in centralized procecdings. The
McGrath plaintiff and defendants (as well as plaintiffs in two consumer class actions) argue that
McGrath should not be included because it involves some unique defendants, unique claims, and
some unique factual issues regarding the preparation of Marriott's SEC filings and the effect of the
announcement of the data breach on Marriott's stock price. But there will be overlapping factual
issues and discovery relating to, illfer alia, what Marriott knew about the security of Starwood's
guest reservation database during and after its acquisition of Star wood in20 16. Indeed, these factual
issues likely will be central to both the securities action and the consumer class actions. We have
held that Section 1407 "does not require a complete identity of common factual issues or parties as
a prerequisite to transfer, and the presence of ... differing legal theories is not significant where, as
here, the actions still arise from a common factual core." See II/ re: Alita 80£(\' Shop AI/titmst Utig.,
37 F. Supp. 3d 1388, 1390 (J.P.M.L. 2014). Wc find sufficient factual overlap among the actions
to warrant including McGrath in centralized proceedings and that its inclusion will not impose a
significant burden on the transferee judge. If the transferee judge finds at any point in pretrial
proceedings that the inclusion of McGrath will not serve the convenience of the parties and
witnesses or promote the just and efficient conduct of this litigation, Section 1407 remand of the
action to its transferor court can be accomplished with a minimum of delay. See Panel Rules 10.1-
 10.3.

       We select the District of Maryland as the transferee district for this litigation. Marriott is
headquartered in that district, and relevant documents and witnesses thus likely will be found there.
Defendants and the vast majority of responding plaintiff., support selection of this district, and far
more actions are pending there than in any other district.
  Case: 1:18-cv-07936 Document #: 20 Filed: 02/08/19 Page 3 of 4 PageID #:117




                                                 -3-

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the District of Maryland are transferred to the District of Maryland, and, with the consent of that
court, assigned to the Honorable Paul W. Grimm for coordinated or consolidated pretrial
proceedings.



                                       PANEL ON MULTIDISTRICT                     LITIGATION




                                                          ~11~
                                                        Sarah S. Vance
                                                            Chair

                                      Lewis A. Kaplan                             Ellen Segal Huvelle
                                      R. David Proctor                            Catherine D. Perry
                                      Karen K. Caldwell                           Nathaniel M. Gorton




                                                                     ..   I   "




                                           I herebyatost and certifyon~
                                          that the foregoingdocumentis a full. true and correct
                                          copy of the original on file In my offlc6 and in my
                                          legalcustody.
                                                                ICIA C. CANNON
                                                         ERK.    .S. DISTRICT COURT
                                                        DiS, ICTOFM

                                                                                      Deputy
 Case: 1:18-cv-07936 Document #: 20 Filed: 02/08/19 Page 4 of 4 PageID #:118

        Case MOL    N8 2879 Document 191 Filed 02/06/19 Paae 4 of 4
       Case tl:19-md- 2879-PWG LJocument1 t-necf02106119page 4 of 4



IN RE: MARRIOTT INTERNATIONAL, INC.,
CUSTOMER DATA SECURITY BREACH
LITIGATION                                                                  MDL No. 2879



                                       SCHEDULE A


           Central District ofCalifomia

                                                                                   PWG-19-358
     KIM v. MARRIOTT INTERNATIONAL,          INC., ET AL., C.A. NO.2: 18-10034

           Northem District of Illinois

     FOX, ET AL. v. MARRIOTT        INTERNATIONAL,     INC., ET AL., C.A. No. I: 18-07936   PWG-19-359


           District of Maryland

     BELL. ET AL. v. MARRIOTT INTERNATIONAL, INC., C.A. NO.8: I 8-03684
     SPROWL, ET AL. v. MARRIOTT INTERNATIONAL, INC., C.A. No. 8:18-03691
     SUNDIUS-ROSE, ET AL. v. MARRIOTT INTERNA TIONAL INC., C.A. NO.8: I 8-03696
     ELLIOT v. MARRIOTT INTERNATIONAL, INC., C.A. No. 8:18-03700
     WALKER v. MARRIOTT INTERNATIONAL, INC., ET AL., c.A. NO.8: 18-03702
     TAPLING, ET AL. v. MARRIOTT INTERNATIONAL INC., C.A. No. 8:18-03703
     WEINSTEIN v. MARRIOTT INTERA TIONAL, INC., ET AL., C.A. NO.8: 18-03704

           District of Massachusetts

     PERKINS v. MARRIOTT          INTERNATIONAL,    INC., ET AL., C.A. No. 1:18-12477 PWG-19-367

           Eastem District of New York

     MCGRATH v. MARRIOTT           INTERNATIONAL,    INC., ET AL., C.A. No. 1:18-06845 PWG-19-368
